UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-6072


HECTOR EDGARDO RUIZ ZUNIGA,

                 Plaintiff - Appellant,

          v.

WILLIAM EFFLER; SHANE VARNEY; MICHAEL SUTTON; JULIAN CARR;
LAWRENCE THOMAS DIXON,

                 Defendants – Appellees,

          and

JOSEPH CRAVEN,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-ct-03177-BO)


Submitted:   June 7, 2012                         Decided:   June 21, 2012


Before KING and     SHEDD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hector Edgardo Ruiz Zuniga, Appellant Pro Se. Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Gregory Wenzl Brown, Amy Holbrook Hopkins,      BROWN   LAW,   LLP,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Hector    Edgardo         Ruiz       Zuniga        appeals        the     district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

without      prejudice.        Zuniga      contends         that     the    district       court

abused its discretion by denying his motion for appointment of

counsel and by failing to provide him with Spanish translations

of court documents.

               In civil cases such as this one, we review an order

denying appointment of counsel for an abuse of discretion.                                   See

Miller       v.    Simmons,        814 F.2d 962,      966    (4th        Cir.     1987).

Appointment of counsel is proper “[i]f it is apparent to the

district court that a pro se litigant has a colorable claim but

lacks    the      capacity    to    present         it”   or   some    other       exceptional

circumstance is present.                 Gordon v. Leeke, 574 F.2d 1147, 1153

(4th Cir. 1978).         We do not find that the district court abused

its discretion in this regard.                   Nothing in Zuniga’s complaint or

in his abbreviated motion for appointment of counsel would have

made    it    apparent    to   the       district         court    that     he    possessed    a

colorable claim but lacked the capacity to present it.                                    Nor do

we find that the district court committed error by failing to

translate court documents into Spanish for Zuniga.                                Prior to his

notice of appeal, Zuniga never informed the district court that

he could not read the English language.                        Moreover, the court had

no affirmative duty to provide Zuniga with translations of court

                                                3
filings.        Contrary    to     Zuniga’s     appellate      assertions,     the

district   court    does    not    bear   the   burden    to   investigate     the

impetus    of   a   civil   plaintiff’s       silence    where    the   plaintiff

failed to communicate with the court for over a year and made no

response to two motions to dismiss and multiple notices from the

court.

            Accordingly,      we   affirm     the   district     court’s   orders.

We   dispense   with   oral      argument     because   the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                          4